Citation Nr: 1513083	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

 Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 and from September 1971 to September 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran testified at a hearing before a Veterans Law Judge.  This case was remanded by the Board in September 2013 and again in April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a hearing before a Veterans Law Judge in July 2011.  Unfortunately, that Veterans Law Judge is no longer employed by the Board.  The Veteran was notified of this fact by a letter dated February 2015, and was given an opportunity to request another hearing.  The Veteran responded the following month, and indicated he wanted to testify at a hearing before a Veterans Law Judge at the RO.  Thus, remand is appropriate to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing before a Veterans Law Judge at the RO.  The appellant and his representative should be notified of the time and place to report.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




